NOT RECOMMENDED FOR PUBLICATION
                               File Name: 19a0510n.06

                                           No. 19-1406


                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                              Oct 10, 2019
                                                                             DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                               )
                                                         )
        Plaintiff-Appellee,                              )
                                                                ON APPEAL FROM THE
                                                         )
                                                                UNITED STATES DISTRICT
 v.                                                      )
                                                                COURT FOR THE EASTERN
                                                         )
                                                                DISTRICT OF MICHIGAN
 WILLIAM F. GAMBLE,                                      )
                                                         )
                                                                           OPINION
        Defendant-Appellant.                             )
                                                         )

       BEFORE:        SUTTON, KETHLEDGE, and STRANCH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. William Gamble pled guilty to illegally possessing

a firearm in violation of 18 U.S.C. § 922(g). He was sentenced to 68 months imprisonment

followed by three years of supervised release. After Gamble was released from prison, he twice

violated the terms of his supervised release. The court eventually revoked Gamble’s supervised

release and imposed a 10-month sentence. Gamble appeals this sentence, claiming it is

procedurally and substantively unreasonable. Finding no reversible error, we AFFIRM Gamble’s

sentence.

                                     I.   BACKGROUND

       In July 2018, while Gamble was on supervised release, he had an altercation with his then-

girlfriend, Dedrea Perry. Perry was pregnant with Gamble’s child at the time of the incident. Perry

reported to the police that Gamble hit her on the head with a bottle. The police observed that the

left side of Perry’s forehead was swollen, and that Perry had bruising and cuts the size of a dime
No. 19-1406, United States v. Gamble


on her right breast. Gamble denied hitting Perry, claiming that she sustained her injuries because

she was drunk, attacked him, and stumbled and fell. Gamble was arrested on a state domestic-

violence charge, but the state ultimately dismissed the charge because Perry refused to testify.

When the district court overseeing Gamble’s supervised release held a violation hearing on the

altercation, Gamble admitted to violating the terms of supervised release by excessively drinking

alcohol but denied committing a domestic-violence-based violation.         Because the state had

dismissed the domestic violence charge, the domestic-violence-based supervised release violation

was also dismissed.

       The district court adjourned sentencing on the excessive-use-of-alcohol violation for 60

days to give Gamble another opportunity to comply with the terms of supervised release and

warned him not to contact or threaten Perry. The court formalized that instruction by adding a

special no-contact condition to the terms of Gamble’s supervised release. It advised Gamble that

if he failed to comply with this no-contact condition or the requirement that he not drink

excessively, he would “be in jail real fast.”

       Gamble complied with his release conditions for the next two months while living at a

halfway house. Because Gamble was set to be released from the halfway house within a week of

the continued supervised release violation hearing, the court there again continued sentencing on

Gamble’s earlier excessive-drinking violation, “[j]ust to make sure that” Gamble was “able to

integrate himself into society without any further violent behavior.” Gamble was reminded that

he still must not contact Perry. At a hearing a month later, no further incidents were reported and

the court sentenced Gamble to one day time served and three months of supervised release for the

excessive-drinking violation. The court reminded Gamble not to “show up” at Perry’s home




                                                -2-
No. 19-1406, United States v. Gamble


although it acknowledged that Gamble would need to be in contact with Perry in a “civil and

peaceable manner” to be involved in his child’s life.

       On the evening after this latest hearing, Perry called the police and reported that Gamble

had assaulted her. Perry claimed that Gamble grabbed her by the neck and slammed her to the

ground repeatedly. A few weeks later Perry called the police again, claiming that Gamble had hit

her several times. Then a week later police responded to Perry’s house again after she reported

that he had slapped her in the face and choked her. The police found Gamble sleeping in a bed at

Perry’s residence and arrested him.

       Following Gamble’s arrest, the district court held a supervised release revocation hearing.

At the hearing, Gamble explained that he had been at Perry’s residence to exchange custody of

their daughter. According to Gamble, Perry could not drive to the police station where they

typically met for custody exchanges because she was intoxicated. Gamble claims Perry asked him

to drop their daughter off at her house, and he did. When he arrived, Perry asked him to stay with

the children while she got some rest, which Gamble agreed to do. Gamble pleaded guilty to

violating both the court’s no-contact order and his probation officer’s no-contact instructions but

denied other wrongdoing.

       Both violations were Grade C violations under U.S.S.G. § 7B1.1(a)(3), and without

objection the court scored the advisory sentencing guidelines range for the violations as six to

twelve months. Defense counsel urged the court to impose a sentence of six months, to be served

in a halfway house where Gamble could maintain his employment. A longer sentence could not

be served at a halfway house, and in counsel’s view, steady employment would deter any future

violations and ensure that Gamble could see to his responsibilities as a father.




                                                -3-
No. 19-1406, United States v. Gamble


       The court explained its view that the violations were “serious” and made “even more

serious” by the context that the court had specifically explained to Gamble at the prior hearings

that “if you want to keep your job, if you want to keep your freedom, then just stay away” (i.e.

comply with the court’s no-contact order).         The court discussed Gamble’s “history and

characteristics,” noting that Gamble’s underlying conviction involved a firearm, and that the

violations involved reports of violence. The court observed, “[t]here’s a need to reflect the

seriousness of this offense, promote respect for the law and protect the public from further crimes

of this defendant.”

       A 10-month, within-guidelines sentence, followed by a 90-day period of supervised release

was imposed. After the court rendered the sentence, it asked whether there were “any objections

to the sentence just pronounced that [had] not previously been raised.” Defense counsel did not

raise any additional objections.

                                     II.       ANALYSIS

       We review sentences under the abuse-of-discretion standard. United States v. Walters,

775 F.3d 778, 781 (6th Cir. 2015) (citing Gall v. United States, 552 U.S. 38, 41 (2007)). “To

determine whether a district court abused its discretion, we look to whether the sentence is

reasonable.” Id. (citing Gall, 552 U.S. at 46). “Sentences must be both procedurally and

substantively reasonable.” Id. (citing Gall, 552 U.S. at 51).

       A.      Procedural Reasonableness

       When, as here, after rendering a sentence, a district court asks counsel if they have

objections and counsel fails to raise any, we review challenges to the sentence’s procedural

reasonableness for plain error. United States v. Zobel, 696 F.3d 558, 566 (6th Cir. 2012).

A sentence is procedurally unreasonable if the district court commits a significant procedural error

such as “failing to consider the § 3553(a) factors.” Gall, 552 U.S. at 51. The relevant § 3553


                                                -4-
No. 19-1406, United States v. Gamble


factors include: the nature and circumstances of the offense, the need for deterrence, the

defendant’s history and characteristics, the types of sentences available, any sentencing guideline

range, guideline policy statements, and avoidance of unwarranted disparities. 18 U.S.C. § 3553(a);

United States v. Webb, 30 F.3d 687, 689 n. 2 (6th Cir. 1994) (quoting United States v. Scroggins,

910 F.2d 768, 770 (11th Cir.1990)).

       Gamble contends that the court failed to consider the nature and circumstances of the

offense, the defendant’s history and characteristics, and the types of sentences available. However,

the court considered the nature and circumstances of Gamble’s violations when it noted that the

violations were “serious,” especially given the reports of violence and the court’s previous

warnings to Gamble that supervised release may be revoked if he did not comply with the court’s

no-contact order.   The court also considered Gamble’s history and characteristics when it

explained its concern regarding the relationship between Gamble’s underlying firearm conviction

and the pending violations, which involved reports of violence. Finally, the court addressed the

types of sentences available when it considered defense counsel’s request that it impose a sentence

that would allow Gamble to maintain his employment and provide for his children; defense counsel

argued that a sentence longer than six months could not be served at a halfway house and would

cause Gamble to lose his employment. The court explained that it had previously warned Gamble,

“if you want to keep your job, if you want to keep your freedom,” then he needed to comply with

the court’s no-contact order. Although defense counsel argued that deterrence could best be

achieved through allowing Gamble to maintain steady employment and see to his parenting

responsibilities while living at a halfway house, the record reflects that these obligations had not

successfully deterred Gamble from violating the court’s orders in the past.




                                                -5-
No. 19-1406, United States v. Gamble


       Ultimately, the district court adequately considered the relevant § 3553(a) factors and

imposed a sentence that was procedurally reasonable.

       B.      Substantive Reasonableness

        We next consider whether Gamble’s sentence is substantively reasonable. Substantive

reasonableness is distinct from procedural reasonableness, and focuses on “whether the sentencing

court gave reasonable weight to each relevant factor.” United States v. Boucher, No. 18-5683, ---

F. 3d ---, 2019 WL 4252114, at *3 (6th Cir. Sept. 9, 2019) (emphasis in original). A sentence is

substantively unreasonable if a district court “placed too much weight on some of the

§3553(a) factors and too little on others.” Id. To be sure, sentences that fall within a defendant’s

guidelines range are presumed reasonable, and a district court’s decision to assign more or less

weight to a given factor is “a matter of reasoned discretion, not math.” Id. at * 4 (quoting United

States v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018)). If a district court gives reasonable weight to

each relevant factor, the fact that we “might reasonably have concluded that a different sentence

was appropriate is insufficient to justify reversal.” Gall, 552 U.S. at 51.

       Gamble argues that his within-guideline sentence is substantively unreasonable because a

10-month term of imprisonment is disproportionate to the violations Gamble committed and

improper given Gamble’s efforts to maintain employment and provide for his children. Gamble’s

sentence is within the guideline range, so it is presumptively reasonable.

       The court’s decision to view Gamble’s violations as “serious,” especially in the context of

its prior warnings and Gamble’s prior offenses, was also within its “reasoned discretion.” Boucher,

--- F.3d. ---, 2019 WL 4252114, at *4. Gamble violated the court’s no-contact order after a

warning that such a violation would be taken seriously by the court and could lead to Gamble’s

imprisonment, thus impacting his employment. Although Gamble denied being violent with Perry,

the court expressed concern that Gamble’s underlying conviction involved a firearm offense and


                                                 -6-
No. 19-1406, United States v. Gamble


Gamble’s violations involved reports of violence. The district court’s decision to assign greater

weight to the need to reflect the seriousness of Gamble’s offense, promote respect for the law and

protect the public from further crimes, and less weight to Gamble’s efforts to maintain employment

and provide for his children was therefore within reason. Though another judge might reasonably

have concluded that a different sentence was appropriate, that is insufficient to justify reversal

because the court placed reasonable weight on the relevant § 3353(a) factors.

                                   III.   CONCLUSION

       For the foregoing reasons, we AFFIRM Gamble’s sentence.




                                               -7-